Welcome
Ladies and gentlemen, it is my great pleasure to inform you that a group of high-ranking religious dignitaries and persons from civil society from Bulgaria, headed by His Eminence Metropolitan Dometian of Vidin, has taken its place on the VIP rostrum. Our guests are taking part in a seminar on Cultural Diversity in Europe which is taking place on 4 December here in the European Parliament. I extend a very warm welcome to you all in the European Parliament in the last month of the European Year of Intercultural Dialogue. Welcome to the European Parliament.
(Applause)